      Case 3:21-cv-00121-DPM-PSH Document 9 Filed 09/07/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

KENNETH BURTON                                                        PLAINTIFF
ADC #161520

v.                         No: 3:21-cv-00121-DPM-PSH


B. JACKSON                                                         DEFENDANT


                                     ORDER

      On September 2, 2021, a summons was returned executed as to defendant B.

Jackson (Doc. No. 8).       His last known address was provided under seal.

Accordingly, service will be attempted at that address. The Clerk of the Court is

directed to prepare a summons for defendant Jackson, and the United States Marshal

is directed to serve a copy of the complaint (Doc. No. 2), this order, and summons,

upon him at the address under seal, without prepayment of fees and costs or security

therefor.

      IT IS SO ORDERED this 7th day of September, 2021.



                                      UNITED STATES MAGISTRATE JUDGE
